United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1055
                                   ___________

Michael Pride, Sr.,                   *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Nebraska.
Metropolitan Life Insurance Company, *
a New York Corporation,               * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                          Submitted: April 5, 2001
                              Filed: April 10, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Michael Pride, an African-American male, appeals from the district court’s1
adverse grant of summary judgment, and its denial of his motion for reconsideration,
in his 42 U.S.C. § 1981 action against his former employer, Metropolitan Life
Insurance Company (MetLife). After de novo review, see Lynn v. Deaconess Med.
Ctr.-W. Campus, 160 F.3d 484, 486 (8th Cir. 1998), we conclude the district court (1)
properly granted summary judgment for the reasons stated in its order, see Dennis v.

      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.
Dillard Dep’t Stores, Inc., 207 F.3d 523, 525 (8th Cir. 2000) (denial of leave to amend
under Fed. R. Civ. P. 15(a)); Ghane v. West, 148 F.3d 979, 981-83 (8th Cir. 1998)
(discrimination analysis); (2) did not err in striking portions of Pride’s affidavit and
exhibits, see El Deeb v. Univ. of Minn., 60 F.3d 423, 428-29 (8th Cir. 1995) (affidavits
opposing summary judgment motion shall be made on personal knowledge, set forth
such facts as would be admissible, and show affirmatively affiant is competent to
testify); and (3) did not abuse its discretion in denying Pride’s motion for
reconsideration, see Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988)
(standard of review).

       Accordingly, we affirm. See 8th Cir. R. 47B. We grant MetLife’s motion to
strike portions of Pride’s submission on appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          2–